    Case 2:20-mj-00058-MV ECF No. 1-1, PageID.2 Filed 10/31/20 Page 1 of 3




            CONTINUATION OF APPLICATION FOR SEARCH WARRANT

        I, Jay D. Johnston, am a Special Agent with the Federal Bureau of Investigation (FBI) and

have held this position since September 1997. Prior to my employment with the FBI, I was a

Deputy Sheriff for over 8 years. I am currently assigned to the Marquette Resident Agency of the

Detroit Field Office, with a duty to investigate violations of federal criminal law, including

murders in Indian Country, in violation of Title 18 U.S.C. § 1111(a) and (b). During my career

with the FBI and as a Deputy Sheriff, I have been involved in several death investigations related

to violations of state and federal laws. As a federal agent, I am authorized to investigate violations

of laws of the United States, including Title 18 U.S.C. § 1111(a) and (b), and I am a law

enforcement officer with the authority to execute search warrants issued under the authority of the

United States under 18 U.S.C. §§ 3105 and 3107.

                        BACKGROUND AND PROPOSED CHARGES

   1. This continuation is made in support of an application for a warrant to search the person of

Hunter Allen Loos, as described in Attachment A, for evidence relating to murder, in violation of

Title 18 U.S.C. § 1111(a) and (b), and for the subsequent seizure and analysis of that evidence The

items to be seized are more specifically described in Attachment B.

   2. The information provided in this continuation is based upon my own investigation and

observations, as well as the investigation and observations of other law enforcement officers.

Because this continuation is being submitted for the limited purpose of establishing probable cause

for the issuance of the requested search warrant, I have not included each and every fact I know

about this investigation.




                                                        1
    Case 2:20-mj-00058-MV ECF No. 1-1, PageID.3 Filed 10/31/20 Page 2 of 3




                       FACTS ESTABLISHING PROBABLE CAUSE

   3. The location of the incident, 120 Ojibwa Trail, Marquette, Michigan, is within the exterior

boundaries of the KBIC reservation. Accordingly, this location is within “Indian Country” as that

phrase is defined in Title 18 U.S.C. § 1151.

   4. During the evening hours, on or about October 30, 2020, uniformed police officers from

several law enforcement agencies were dispatched to what was believed to be human remains on

fire, on a snow covered two-track just south of the KBIC reservation. The two-track road where

the body was found runs behind 120 Ojibwa Trail, Marquette, Michigan.

   5. FBI Agents and Michigan State Police Detectives followed what appeared to be fresh

vehicle tire tracks on the two-track that eventually exited onto Acorn Trail, on the KBIC

reservation. Sergeant Stephen Mills from the KBIC Tribal Police observed surveillance camera

footage from the KBIC Ojibwa Casino, which showed two vehicles entering or exiting the two-

track from, or onto Acorn Trail, during the evening hours of October 30, 2020. Those vehicles

were a red pickup and a white van. The white van exited the two-track and turned south on Acorn

Trail, towards 120 Ojibwa Trail, at approximately 1945 hours.

   6. A white van matching the description of the one seen exiting the two-track was in the

driveway of 120 Ojibwa Trail. When FBI SA John Fortunato contacted the residence, Loos

answered the door. SA Fortunato noticed what appeared to be blood on both of Loos’ bare feet, as

well as what appeared to be blood on Loos’ shirt and the ground outside of the residence. SA

Fortunato also noticed what appeared to be a fresh cut on Loos’ left index finger.

   7. During a subsequent interview with Loos, Loos advised SA Fortunato and SA Mark Hoff

that he had stabbed his mother (Bressette) in the back, that she then hit him with a coffee pot, and



                                                       2
    Case 2:20-mj-00058-MV ECF No. 1-1, PageID.4 Filed 10/31/20 Page 3 of 3




that he then stabbed her several more times. His mother then stumbled onto the couch and died

after approximately an hour to an hour and half. Loos further advised that he covered his mother’s

body with a blanket, drove her body to the two-track in the white van, doused her body with gas,

and “cremated” her. Loos later added that he first had decided to kill his mother a few days before

he did.

   8. According to Sergeant Mills, Bressette is a duly enrolled member of the KBIC Ojibwa

Tribe and Loos is not. Bressette is listed as the “Leaser” at 120 Ojibwa Trail. Loos’ name is also

on the lease because he is considered a KBIC Descendent.

                    THINGS TO BE SEARCHED AND SEIZED

   9. Accordingly, I respectfully request that this Court issue a warrant to search the person of

Hunter Allen Loos, as described in Attachment A, for evidence relating to murder, in violation of

Title 18 U.S.C. § 1111(a) and (b). The items to be seized are more specifically described in

Attachment B, which constitute evidence related to violations of federal law, specifically Title 18

U.S.C. § 1111(a) and (b).

                                        CONCLUSION

           Based upon the above information, I submit that probable cause exists to believe

evidence of and property used in the commission of murder, in violation of Title 18 U.S.C.

§ 1111(a), (b) and 1152, are located at 120 Ojibwa Trail, Marquette, Michigan, Marquette County,

49855.




                                                      3
